NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10176

                Plaintiff-Appellee,             D.C. No. 3:13-cr-08198-DLR

 v.
                                                MEMORANDUM*
KENDRICK TALBERT SLOAN, a.k.a.
Kendrick Sloan,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Kendrick Talbert Sloan appeals his guilty-plea conviction and 20-year

stipulated sentence for drug and related firearm possession offenses, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B); 26 U.S.C. §§ 5861(d) and 5871; and 18 U.S.C.

§§ 2 and 924(c)(1)(B)(i). We have jurisdiction under 28 U.S.C. § 1291, and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss.

      Sloan waived his right to appeal his conviction and sentence. He contends,

however, that the appeal waiver is unenforceable. Reviewing de novo, see United

States v. Bibler, 495 F.3d 621, 623 (9th Cir. 2007), we conclude that Sloan’s

arguments lack merit.

      First, the terms of the appeal waiver unambiguously encompass any

challenge to the district court’s calculation of the applicable guideline range and,

contrary to Sloan’s assertions, the calculation errors he alleges did not lead to an

illegal sentence. See id. at 624 (a sentence is illegal “if it exceeds the permissible

statutory penalty for the crime or violates the Constitution”).

      Second, the district court did not violate Sloan’s constitutional right to

counsel by denying his pro se motion to substitute counsel without holding a

second hearing. The court conducted an adequate inquiry and Sloan was afforded

a sufficient opportunity during the first hearing to raise his allegations of coercion

by counsel. See United States v. Smith, 282 F.3d 758, 763 (9th Cir. 2002).

      Finally, the record does not support Sloan’s contention that his plea was not

knowing and voluntary. Sloan stated under oath during his change of plea hearing

that he had thoroughly discussed his case with his lawyer, who had “done a great

job” and answered all of his questions about the agreement. Sloan also affirmed

that his plea was not the result of any threat and that he was entering into it


                                           2                                      16-10176
voluntarily and of his own free will. Sloan’s self-serving statements—made three

months after his change of plea hearing and not raised to the district court during

the hearing on Sloan’s first motion for substitution of counsel—indicate that Sloan

entered into the plea voluntarily and simply had second thoughts after the 20-year

sentence was imposed. See, e.g., United States v. Nostratis, 321 F.3d 1206, 1211

(9th Cir. 2003).

      Because Sloan’s defenses to the appeal waiver are unavailing, we dismiss.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      DISMISSED.




                                          3                                   16-10176